Citation Nr: 1704615	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  04-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent prior to January 1, 2006, and in excess of 60 percent from that date for tinea corporis.

2.  Entitlement to an initial rating in excess of 30 percent prior to October 26, 2010, and in excess of 50 percent from that date for migraine headaches. 

3.  Entitlement to a separate compensable rating for a left knee scar. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1982 to June 1985 and from 
December 1985 to January 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from 
a May 2003 rating decision by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in San Diego, California.  The RO in Los Angeles, 
California, is currently the Agency of Original Jurisdiction.

These matters were most recently before the Board in March 2016.  At that time, the Board remanded the matters for additional development to include review of additional medical evidence that had not yet been considered by the AOJ and readjudication of the Veteran's claims.  The Board finds substantial compliance with its remand instructions, so it may proceed to the merits of the claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

In addition, the issues on appeal have been expanded to include entitlement to TDIU.  Entitlement to TDIU is "part and parcel" of the determination of the appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  As discussed in the Remand section, the evidence of record has raised the claim and, moreover, the Veteran filed an explicit claim of entitlement to TDIU.  However, the Board will not decide that issue now for the reasons set forth in the Remand section.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 1, 2006, the Veteran's tinea corporis did not affect more than 40 percent of his entire body or of his exposed areas.  His treatment consisted of the use of topical medications, but not constant or near-constant systemic therapy.  It did not result in disfigurement, limitation of function of a body part, or cause scarring that was painful, nonlinear, or unstable.

2.  Beginning January 1, 2006, the Veteran's tinea corporis was treated with systemic therapy, but did not result in disfigurement, limitation of function of a body part, or cover more than 40 percent of his entire body.

3.  Prior to October 26, 2010, the Veteran suffered daily headaches and suffered prostrating migraines at most three to four times per month which generally did not last longer than two hours.

4.  Beginning in or around October 26, 2010, the Veteran suffered very frequent migraines that were completely prostrating, with prolonged attacks, and which were productive of severe economic inadaptability.

5.  The Veteran's left knee scar has, throughout the appeal period, been non-painful, non-tender, stable, linear, and of less than five square centimeters in area.  It is not disfiguring and causes no functional or occupational impairments.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for tinea corporis, prior to January 1, 2006, and in excess of 60 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806, 7813 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2003).

2.  The criteria for an initial rating in excess of 30 percent for migraine headaches, prior to October 26, 2010, and in excess of 60 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

3.  The criteria for an initial compensable rating for a left knee scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2016); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

For increased-rating claims, section 5103(a) requires the Secretary to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009).  The notice should also inform the claimant with respect to how disability ratings and effective dates are assigned.  Id.

Notice with respect to the increased rating issues was provided to the Veteran in July 2007.  After he raised the issue of unemployability, additional notice was provided to him in September 2012.  The Veteran has also received additional notice in letters, rating decisions, statements of the case, and Board decisions.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  In addition, the notice letters informed the Veteran of the elements of and evidence needed to substantiate an increased rating claim, including all of the notice requirements set forth in Vazquez-Flores.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran had not identified any other records allegedly relevant to his claim.  VA has satisfied its duty to obtain records.
  
Additionally, the Veteran was provided relevant VA examinations in September 2002, March 2011 (with an April 2011 opinion), October 2012, May 2015, and November 2015.  As these VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disabilities, addressed relevant evidence, and provided a rationale for their opinions, the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The adequacy of the examinations and resulting opinions have not been challenged by the Veteran or his representatives.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

This appeal involves claims of entitlement to higher ratings for service-connected disabilities.  Because the Veteran is appealing the original assignment of a disability evaluation following award of service connection, it is not the present level of disabilities which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board acknowledges that the Veteran contends that the service-connected disabilities on appeal warrant higher initial evaluations.  However, in determining the actual degree of disability, medical records and an objective examination by a medical professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinical significance of the frequency, severity, and duration of symptoms, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran and the other lay witnesses are not competent evidence of the clinical significance of the Veteran's symptoms.  Id.  Similarly, the Board is also incompetent to evaluate the clinical significance of the reported symptoms, in contrast to applying the rating criteria in light of the competent medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments); see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.").  Therefore, the Board will rely primarily on the medical evidence of record, though it will consider the Veteran's statements and lay observations in light of the competent medical evidence regarding the clinical significance of symptoms he is able to observe and report.

III.  Increased Rating:  Tinea Corporis

The Veteran seeks entitlement to an initial rating in excess of 30 percent prior to January 1, 2006, and in excess of 60 percent from that date for service-connected tinea corporis.

The Veteran's tinea corporis is rated under Diagnostic Code 7813-7806.  38 C.F.R. § 4.118.  DC 7813 includes tinea corporis and directs that the condition be rated under DCs 7800-7806 as appropriate.  DC 7806 applies to dermatitis and ratings are generally based on the amount of body area covered and/or the treatment prescribed.

Under DC 7806, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  And a 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

DC 7806 also provides that the skin condition can be rated based on disfigurement of the head, face, or neck (DC 7800) or as a scar under DCs 7801-7805.

The Board will not set out the rating criteria for DCs 7800-7805.  However, it has reviewed them and considered their applicability, but finds that they are not applicable on the evidence of record.  As the discussion of the medical evidence will show, the tinea corporis does not have any of the disfiguring features of DC 7800, does not have the features required of other DCs, and would not warrant ratings higher than those assigned based on the characteristics and size of the involvement.

In making this determination, the Board acknowledges that the criteria for rating skin disorders under DCs 7800-7805 have changed during the course of this appeal.  The Board has considered whether the Veteran would benefit from rating his condition under prior versions of the schedular for rating skin disorders, but concludes that he would not.  See, e.g., 38 C.F.R. § 4.118 (2003) (DC 7800 applies to head, face, or neck and is rated based on characteristics of disfigurement; DC 7801 applies to scars that are deep or cause limited motion; DC 7802 applies to superficial scars with area or areas of 299 sq. cm. or greater and provides for a maximum 10 percent rating; DC 7803 applies to superficial, unstable scars; DC 7804 applies to superficial, painful scars; DC 7805 directs that scars be rated on limitation of function or affected body part).

Medical Evidence: Tinea Corporis

The Veteran underwent a September 2002 VA examination in connection with his original claim and the report on the examination documents skin lesions diagnosed as tinea corporis.  He would get the lesions intermittently on his hands, particularly the inside of his thumbs.  He had several spots on his skin, both in the front and in the back.  They were bright red.  He had three on the front of his body, but they would come and go at different spots.  Treatment included a topical cream.  Physical examination revealed a 2 cm circular patch on his left lower abdomen and two 1 cm diameter patches on the lower part of his upper right abdomen.  No other specific spots of tinea corporis were present.

A March 2011 VA examination documented the history of tinea corporis involving the areas exposed to the sun, including neck, arms, and legs, but not the face, hands, or head.  The primary symptoms included itching, shedding, crusting.  There was no exudation or ulcer formation.  The Veteran indicated he had been using systemic ciclopirox (a topical corticosteroid) for years.  He had also used topical immunosuppressant for years.  He did not report any side effects from the medication and had no functional impairments from the condition.  Physical examination revealed active tinea corporis on the back, legs, arms, and neck with the following characteristics:  exfoliation, hyperpigmentation of more than six square inches, and abnormal texture of more than six square inches.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  The skin lesion coverage of the exposed areas was 5 percent.  The skin lesion coverage relative to the whole body was 10 percent.  

An October 2012 VA examination resulted in diagnoses of nummular eczema.  The examiner noted that the Veteran was prescribed topical corticosteroids (rather than fungicidals) after a 2011 biopsy.  The condition did not cause disfigurement of the head, face or neck, did not result in any benign or malignant neoplasms, and had no systemic manifestations.  Treatment consisted of constant or near-constant use of topical corticosteroids.  The Veteran had no other systemic or topical treatments for exfoliative dermatitis or papulosquamous disorders.  He had not had any debilitating or non-debilitating episodes in the past 12 months due to uticaria, primary cutaneous vasculitis, or toxic epidermal necrolysis.  The diagnosed eczema affected less than five percent of the Veteran's total body area and none of his exposed areas.  The Veteran had no other significant signs or symptoms and had no functional or occupational impairments due to the condition.  The examiner noted that the previously diagnosed tinea corporis has been diagnosed as nummular eczema pursuant to a skin biopsy.

A November 2015 VA examination included a diagnosis of tinea corporis.  The examiner reported that, by history, the Veteran has flare-ups every 3-4 months and that it affects his face, extremities, and trunk to varying degrees.  The condition did not cause scarring or disfigurement of the head, face or neck, did not have any benign or malignant neoplasms, and resulted in no systemic manifestations.  The Veteran's treatment included constant or near-constant use of topical antifungal creams and shampoo.  The Veteran had not had any debilitating or non-debilitating episodes in the past 12 months due to uticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The condition affected less than five percent of his total body area and none of his exposed areas.  The Veteran had no other significant signs or symptoms and had no functional or occupational impairments due to the condition.  The examiner noted that the Veteran described severe flare-ups and showed the examiner pictures which included the face, torso, and extremities.  At the time of the examination, the condition appeared to be in partial remission with treatment and was only visible on the back and torso.

The Veteran's service treatment records (including records from military facilities after his active service concluded) document the initial diagnosis of tinea corporis (and dermatitis) with continued treatment through 2006.  See July 2006 Chronological Record of Medical Care (documenting continuing diagnosis of dermatitis and listing medications).  A January 1997 in-service treatment record documents skin issues with an assessment of tinea corporis and prescribed topical antifungal medication.  See also November 1998 Service Treatment Record (noting three year history of tinea corporis affects bilateral legs, abdomen, and both arms and treatment with topical antifungal (spectazole cream)); January 1999 Service Treatment Record (chronic tinea corporis treated with antifungal ketoconazol); April 1999 Service Treatment Record (same).

A January 2006 treatment note documents complaints of an itchy skin rash after use of a new medication.   His medical history of rashes on his arms and prior use of topical antifungal medications is noted.  The rash "comes and goes" and treatment with topical medications "failed multiple times".  Attempt to treat with griseofulvin (an antifungal cream) resulted in an allergic reaction rash (uticaria).  The uticaria resolved after treatment with Benadryl.  In February 2006, the Veteran was evaluated for skin rash with biopsies taken of his left shoulder.  Tests were negative for a fungal organism.  The differential diagnosis included chronic spongiotic dermatitis, a drug reaction, viral exanthema, and erythema annulare centrifugum.  

The record also contains VA treatment records, but they are scant prior to August 2010.  The Veteran was scheduled for a VA examination in 2009, but missed the appointment due to the notification letter going to the wrong address.  The examination did not take place until 2010.  The records document rash treated with topical antifungals and topical steroids.  See, e.g., May 2010 VA Primary Care Note (noting previously "placed on oral therapy [griseofulvan]" with resultant allergic reaction; prescribed triamcinolone [corticosteroid] cream); August 2012 VA Dermatology Note ("topical steroids with some benefit"); January 2014 VA Dermatology Note (documenting use of the topical corticosteroid clobetasol).

Analysis: Tinea Corporis

The Veteran's skin disability (tinea corporis) is currently assigned an initial rating of 30 percent prior to January 1, 2006, and 60 percent thereafter.

The 60 percent rating was assigned effective January 1, 2006, based on treatment records documenting the use of systemic therapy beginning in January 2006.

Under DC 7806, the only schedular rating in excess of 30 percent is the 60 percent rating.  As discussed above, a 60 percent rating is assigned where more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The above discussion of the medical evidence reveals that there is no competent medical evidence indicating that the Veteran's skin condition affected more than 40 percent of his entire body or of his exposed areas.  Similarly, the medical records indicate that, prior to 2006, the Veteran used topical antifungal creams and other topical medications to treat his skin condition.  The medical evidence of record does not document the use of systemic therapies (such as corticosteroids) prior to 2006.

In short, the greater weight of the evidence does not support finding that any of the criteria for a 60 percent rating were met prior to January 1, 2006.

The Veteran has not alleged that he is entitled to an extraschedular rating for this time period and has not identified any unique or unusual characteristics that might warrant an extraschedular rating in excess of 30 percent disabling.  The schedular rating criteria take into account the disfiguring effects (e.g. DC 7800) including involvement of exposed areas of skin (e.g. DC 7806), the portion of the body affected (e.g. DC 7806), and the treatments used (e.g. DC 7806).  Moreover, the weight of the evidence indicates that the condition has little to no impact on the Veteran's occupational or day-to-day functioning.  See, e.g., October 2012 VA Examination; November 2015 VA Examination.

With respect to the period beginning January 1, 2006, and throughout the remainder of the appeal period.  The Board notes that the Veteran's symptoms and treatment are specifically contemplated by the schedular criteria for a 60 percent rating.  While there is no higher schedular rating under DC 7806, the Veteran has not identified any unique or unusually severe symptoms not contemplated by the schedular rating criteria.  In fact, for much of the period the condition appears to have been less severe than would warrant a 60 percent rating under DC 7806.  See, e.g., November 2015 VA Examination (less than five percent of his entire body and none of his exposed areas affected).  The Board finds that the Veteran's symptoms and functional impairments throughout the period after January 1, 2006, (see medical evidence summarized above) do not exceed the criteria for a 60 percent rating under DC 7806.  There is a higher schedular rating for skin disorders under a different diagnostic code, but the Veteran's symptoms, treatments, and functional impairments do not meet or more closely approximate the criteria for that rating.  See, e.g., DC 7800 (80 percent rating for visible or palpable tissue loss or six or more characteristics of disfigurement).

The greater weight of the evidence is against finding that the Veteran is entitled to any rating in excess of 60 percent disabling for his tinea corporis during the period beginning January 1, 2006.

Consequently, entitlement to an initial rating in excess of 30 percent prior to January 1, 2006, and in excess of 60 percent from that date for tinea corporis is denied.

As a final matter, a stay is currently in place for cases in which a claimant uses topical corticosteroids a service-connected skin condition, and the claimant potentially would be entitled to a higher disability rating under the applicable diagnostic code(s) in 38 C.F.R. § 4.118 if topical application of a corticosteroid were considered a "systemic therapy".  See Johnson v. McDonald, 27 Vet. App. 497 (2016), appeal filed, Johnson v. Snyder, Case No. 16-2144.  For the period prior to January 1, 2006, and as discussed above, the evidence is against finding that the Veteran used topical corticosteroids for his service-connected skin condition.  For the period after January 1, 2006, the Veteran's use of systemic therapy beginning in January 2006 formed the basis for the award of a 60 percent rating on that date.  Consequently, the Board has considered the holding of Johnson and the need to stay this matter pending resolution of the appeal, but finds that the outcome of this claim will not affected by the outcome of the pending appeal in Johnson matter.

IV.  Increased Rating:  Headaches (Migraines)

The Veteran seeks entitlement to an initial rating in excess of 30 percent prior to October 26, 2010, and in excess of 50 percent from that date for migraine headaches.

Migraine headaches are evaluated under Diagnostic Code (DC) 8100 in the Schedule of Ratings for Neurological Conditions and Convulsive Disorders found in 38 C.F.R. § 4.124a.  See 38 C.F.R. § 4.124a, DC 8100 (2014).  Under DC 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks occurring averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  The highest, 50 percent schedular rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating", nor has the Court.  See Fenderson, 12 Vet. App. at 127 (quoting Diagnostic Code 8100 verbatim and holding evidence established headaches were "prostrating", but not specifically addressing what constitutes a prostrating attack).  A prominent medical dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary, 1554 (31st Edition 2007).

Similarly, the regulations provide no clarification as to the meaning of the phrase "productive of severe economic inadaptability."  The Court, however, has issued a precedent decision which focuses on the meaning of this phrase.  In Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004), the Court interpreted the phrase as follows: "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability, "a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [ (TDIU) ] .... rather than just a 50% rating."  Id. at 446.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id. (citing 38 C.F.R. § 4.16 (a).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id.  at 445.
Medical Evidence: Headaches

The Veteran has undergone three VA examinations with respect to his headaches.  

The first examination was conducted in September 2002 in connection with his initial claim of entitlement to service connection for headaches.  The examiner discussed the Veteran's medical history including his report of headaches since about 1998 with current symptoms including headaches twice per week which "last for only a few minutes" and are gone before he can take medication.  The examiner diagnosed "chronic headaches" with "no history of cluster today, but history certainly of migraines."

A VA examination in March 2011 indicated that the Veteran had migraines with onset in or around 1989.  The Veteran described the headaches as painful and pounding.  He reported needing to stay in bed and being unable to do anything during headaches.  Pain was reported as 10 out of 10.  The Veteran reported headaches occurring three times per week lasting for six hours.  The symptoms were reported as vomiting, eyes hurt, head pounding, and nausea.  The Veteran reported being unable to perform daily functions during flare-ups.  The Veteran took a number of medications to treat his headaches.  The examiner diagnosed headaches with the Veteran becoming non-functional in his usual occupation and in his activities of daily living during migraine flares.

In an April 2011 addendum opinion, a VA examiner noted a diagnosis of migraines in 1998 with a long history of headaches with poor control.  He reviewed the Veteran's medical history which included a summary of the October 2010 findings of a VA neurologist (discussed more fully below).  He also noted treatment notes from 2003 and 2005 as well as the prior VA examination in 2002.  The examiner also discussed the in-service records documenting classic migraines with tension aspects and poor progress despite treatment with medication.  The examiner diagnosed classic migraine with mixed tension-type headaches.  He opined that there is objective evidence of the frequency of the attacks consisting of the neurological evaluation in October 2010.  The examiner "feels that the Veteran's migraine headaches are productive of severe economic inadaptability."  The rationale for the opinion was the October 2010 neurological evaluation.

The Veteran next underwent a VA examination for headaches in October 2012.  The examiner diagnosed migraine headaches with initial diagnosis in 1998 and current symptoms of "frequent HA [with nausea/vomiting] and photosensitivity."  The examiner noted that the Veteran's treatment plan did include medication.  The symptoms were identified as pulsating or throbbing head pain, pain localized to one side of the head, and pain that worsens with physical activity.  The Veteran experienced non-headache symptoms associated with the headache including nausea, vomiting, sensitivity to light and sound, and changes in vision.  Typical duration of head pain was 1-2 days affecting both sides of the head.  He experienced prostrating attacks of migraine headache pain more frequently than once per month.  The examiner indicated that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  He did not have prostrating attacks of non-migraine pain.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  There was no diagnostic imaging.  The examiner opined that the Veteran's headache condition impacted his ability to work due to impaired concentration and cognitive acuity during headaches.  In an additional opinion, the examiner opined that those limitations undermine the Veteran's ability to perform physical and sedentary activities of employment to a moderate degree.

Treatment Records:  The Veteran's service treatment records (including records from military facilities after his active service concluded) document the initial diagnosis of migraine headaches in 1998 and continued treatment thereafter through 2006.  See July 2006 Chronological Record of Medical Care (documenting continuing diagnosis of migraine headaches and listing medications).  A February 2000 service treatment record notes that he has daily headaches and that over-the-counter medications don't help most days.  He had light sensitivity and scintillating scotoma, but not nausea or vomiting.  He was assessed with classical migraines with tension aspects.  A week later, the note indicates he has daily, constant headaches that are bilateral, temporal, throbbing, with mild photophobia, nausea and scotoma.  He is able to work, but just wants to go lay down.  Medications provide no relief.  He indicated that he had no problems with headaches prior to the end of January.  The following February 2000 visit to sick call documents some improvement with medication, but indicates a neurological consult will be recommended if there is not relief with change in medications.  The Veteran did have a neurology consult in March 2000.  The neurologist noted daily headaches since December 1999 with severe headaches 2-3 times per week with nausea, photophobia, and phonophobia.  The neurologist diagnosed mixed headache (migraines with and without aura and tension type).  The Veteran was scheduled for a CT and his medications were adjusted.  In a July 2001 Report of Medical History, the Veteran's history of migraines for two years is noted as well as that they were "much improved" over the last year.  A July 2003 Patient Encounter Record documents continued complaints of migraines with no relief from medications.  He complained of left side throbbing with light sensitivity, but no visual disturbance, nausea/vomiting, or dizziness.  April and May 2005 Patient Encounter Records document complaints of chronic headaches since 1998.  The records note that the headaches "get worse at times", that medication does not seem to help, that the headaches are "not severe", but noise/light are bothersome.  There was no vomiting or syncope.

The record also contains VA treatment records, but they are scant prior to August 2010.  The Veteran was scheduled for a VA examination in 2009, but missed the appointment due to the notification letter going to the wrong address.  The examination did not take place until 2010.

Beginning in August of 2010, VA treatment records show consistent complaints of headaches and attempts to treat them with medication.  See, e.g., August 2010 VA Progress Note ("hx of chronic migraine, previously being managed at outside pmd, states gets exacerbations once a week, no alleviating factors with imitrex. po/sq.  Agree with follow up with neurology.  Neuro exam non focal."); August 2010 VA Progress Note ("Pt states-the migraines occur 3-4 times a month and last up to 2 hours.  To relieve the pain the pt sits in a dark room with sunglasses on.  Pt states vision turn yellow during the attacks and has a pounding pain in his bilateral temples.  Previously treated with imitrex injection and vicodin with no relief. Currently on butalbital and prochlorperazine PRN.").  The Veteran was evaluated by a VA neurologist on October 26, 2010.  The neurologist noted the Veteran's complaints of headaches at least 20 days per month, usually bitemporal, with milder headaches that occur most days at a level of 5 to 6 on a scale of 10.  The Veteran also reported more severe headaches that occur about two to three times per week where he has symptoms of severe photophobia as well as nausea and vomiting.  The more severe headaches have an intensity of 10 out of 10, and he reported going to a dark room to sleep four or five hours after which the headaches decrease in intensity.  He sometimes takes medication, but medication has been ineffective.  The neurologist noted that the Veteran's last severe headache occurred about five days prior to the October 2010 evaluation.  The assessment and plan was mixed type of headaches with one component being chronic daily headaches and the second component being migraines.  He was given new medications.  VA treatment records continue to document frequent, severe headaches that are generally not alleviated with medication.  See, e.g., June 2011 VA Neurology Note (chronic daily headaches and migraines); August 2013 VA Neurology Note (chronic daily headaches and migraines 2-3 times per week); May 2014 VA Neurology Outpatient Note (biweekly severe migraines in addition to chronic daily headaches; medications did not help).  An October 2015 VA Neurology Note indicates that the Veteran reported "no change in headache frequency, severity, and qualities: described as bitemporal dull pain, associated with photophobia, nausea/vomiting, dizziness."  He indicated the headaches last a few hours but can go as long as a day.  The diagnosis was mixed type of headache with one component being chronic daily headaches and the second component being migraines.

Analysis: Headaches (Prior to October 26, 2010)

The Veteran's headaches have an initial rating of 30 percent effective until October 26, 2010, a rating of 50 percent thereafter.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month.  A higher, 50 percent rating is warranted for migraines with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  There is a significant gap between the two criteria and, notably, the 50 percent criteria includes (in addition to significantly increased quantity and severity of headaches) "severe economic inadaptability."

The medical records, as the above-summary documents, indicates that prior to the appeal period (late 1999 through 2000), the Veteran was having daily headaches (with serious symptoms, but not nausea and vomiting as documented in 2010 and later).  Though he would want to lie down, records indicate that he was still able to work.  By 2001, the Veteran's headache severity and frequency was improved.  The 2002 VA examination documented headaches only twice per week that were gone within several minutes.  The Veteran alleged that his migraines continued to worsen after the 2002 VA examination, though there is little documentation in the claims file regarding his symptoms over that period.  See, e.g., June 2007 Board Decision and Remand; January 2007 Appellant's Brief (arguing that the Veteran's migraines had worsened and requesting an updated examination).  The documentation that does exist indicates more severe symptoms than those found in 2002, but far less frequent and severe headaches than documented in October 2010.  See August 2010 VA Progress Note (noting worsening frequency and symptoms, with 3-4 severe headaches per month and lasting up to two hours).  This frequency and severity more closely approximates the 30 percent criteria (prostrating headaches once per month) than the 50 percent criteria ("very frequent", "completely prostrating", and prolonged).  While 3-4 headaches per month is significant and nearly twice the frequency specified in the 30 percent criteria, the Board finds that it also does not meet the criteria of "very frequently."  The Board also finds that the 3-4 exacerbations per week, while prostrating, do not appear from the record to be "completely prostrating."  While, as noted above, these terms are not rigorously defined in the regulations, the Veteran's relief consisted of sitting in a dark room rather, than as later, lying down and/or sleeping.  The Board finds that the frequency and severity fall between the 30 percent and 50 percent criteria, but do not more closely approximate the 50 percent criteria.

Moreover, the Veteran was employed throughout this time period.  See August 2012 Application for TDIU (VA Form 21-8940) (indicating he had been employed continuously from 2002 through 2012 with the same employer).  This weighs against finding "severe economic inadaptability" during this time period.  The Board acknowledges that the fact of employment does not preclude a finding of "severe economic inadaptability."  Pierce, 18 Vet.App. at 445-56.  However, the Board finds that, in the circumstances of this case, the fact of continuous employment does have probative weight on the issue of "severe economic inadaptability."

The Veteran has not explicitly claimed that his migraine headaches produced or were capable of producing severe economic inadaptability during the period prior to October 2010 and he points to nothing in the record to support any such conclusion, such as an adjustment in his work schedule or an inability to complete his workload. Unlike in Pierce, 18 Vet. App. 440, the Veteran was actually employed and has not alleged his headaches caused him to be unemployed or to miss work sufficiently frequently to impact his economic adaptability.  Records during service and immediately prior to the period on appeal document that he was able to work during headaches and, then, that the headaches had decreased in severity.  See February 2000 Service Treatment Record (noting the Veteran was able to work during his headaches, though he wanted to go lay down); July 2001 Report of Medical History (headaches were "much improved" over the last year).  Records during the period under consideration indicate that the Veteran's symptoms continued to be less severe than they were during service, a period when he was able to work through the headaches.  See, e.g., September 2002 VA Examination (noting that headaches last a few minutes); May 2005 Patient Encounter Records (headaches are "not severe").  Although the Court in Pierce noted that migraine headaches do not have to cause unemployment to constitute a condition productive of severe economic inadaptability, here the Veteran does not point to any evidence showing that, during the pre-2010 period, his symptoms were capable of affecting his employment or job performance, he was unable to complete his daily work, or he lost time from work because of his headaches.  See Burton v. McDonald, 2015 WL 3849126  (designated as nonprecedential) (June 23, 2015).

In October 2010, by way of contrast, the Veteran's more severe headaches were occurring two to three times per week (meeting the "very frequent" criteria), required him to lie down and sleep for four to five hours ("completely prostrating" and prolonged) and resulted in nausea, vomiting, and photophobia.  In other words, the severity and frequency of symptoms documented by the VA neurologist in October 2010 precisely match the 50 percent criteria and provide a significant contrast to the characteristics of the Veteran's headaches documented just a few months previously.

The Veteran has not alleged that he is entitled to an extraschedular rating for this pre-2010 period and has not identified any unique or unusual characteristics that might warrant an extraschedular rating in excess of 30 percent disabling.  As already discussed, a higher schedular rating was available which included consideration of the disability's impact on his economic adaptability, but was not warranted on this record.

The Board finds the October 26, 2010, date is the proper effective date for the 50 percent rating.  With respect to the period from August 2010 to October 2010 when the headaches were worsening, the Board notes that the rating criteria for headaches generally include the phrase "over the last several months."  While the 50 percent criteria do not expressly include that phrase, the Board finds that the symptoms described in October 2010 had not been present for several months until October 2010.  In addition, the October 26, 2010 VA neurology note is the first documentation of those symptoms.  Therefore, October 26, 2010 is the proper effective date for the increase from 30 percent to 50 percent.

The greater weight of the evidence is against finding that, prior to October 26, 2010, the symptoms and functional impairments associated with the Veteran's headaches meet or more closely approximate any rating higher than the currently assigned 30 percent rating.



Analysis: Headaches (Beginning October 26, 2010)

With respect to the period beginning October 26, 2010, and throughout the remainder of the appeal period the Veteran's symptoms very closely match the 50 percent criteria.  While his symptoms resulted in severe economic inadaptability, see April 2011 VA Addendum Opinion, the Veteran was employed throughout the appeal period which indicates to the Board that the severity matched (rather than exceeded) the schedular criteria.  There is no higher schedular rating and, again, the Veteran has not identified any unique or unusually severe symptoms not contemplated by the schedular rating criteria.  The Board finds that the Veteran's symptoms and functional impairments throughout the period (see medical evidence summarized above) closely match the criteria for a 50 percent rating.

The greater weight of the evidence is against finding that the Veteran is entitled to any rating in excess of 50 percent disabling for his headaches during the period beginning October 26, 2010.

Consequently, entitlement to an initial rating in excess of 30 percent prior to October 26, 2010, and in excess of 50 percent from that date for migraine headache is denied.

V.  Increased Rating:  Left Knee Scar

The Veteran has been awarded service-connection for a left knee disability to include a residual scar.  The left knee disability was assigned a noncompensable rating from the date of claim and a 10 percent rating from August 17, 2010.  The Veteran has not been awarded a separate rating for the residual scar, but he argues that he is entitled to one.

The Veteran has not provided any specific arguments and has not identified any evidence that would support a compensable rating.

Scars are rated under Diagnostic Codes 7800-7805.  The criteria under these diagnostic codes have changed during the pendency of the appeal and the Board has considered both the prior version and the current version.

Under current version of the schedule for rating skin disorders, DC 7800 applies to scars of the head, face, or neck, so is inapplicable to this claim.  DC 7801 applies to deep and nonlinear scars, so is also inapplicable.  DC 7802 applies to burn scars that are superficial and nonlinear and cover an area greater than 929 sq. cm.  DC 7803 no longer exists.  DC 7804 applies to scars that are unstable or painful.  And DC 7805 directs that other (including linear scars) may be evaluating based on any disabling effects not considered in a rating provided under DCs 7800-04 using an appropriate diagnostic code.  See 38 C.F.R. § 4.118 (2016).  

Under the prior version of the schedule for rating skin disorders, DC 7800 also applied to scars of the head, face, or neck, so is inapplicable to this claim.  DC 7801 applied to scars that are deep or that cause limited motion.  DC 7802 applied to superficial scars that do not cause limited motion and that cover an area or areas of 299 sq. cm. or greater.  DC 7803 applied to superficial, unstable scars.  DC 7804 applied to superficial, painful scars.  DC 7805 directed that scars be evaluated on the limitation of the affected part.  See 38 C.F.R. § 4.118 (2003).

Medical Evidence:  Left Knee Scar

The September 2002 VA examination revealed "bits and pieces" of scar over a three inch section.  They were nontender, nondisfiguring, and nonimpairing.

A March 2011 VA examination revealed a left knee scar that was not painful, did not experience skin breakdown, but that would "swell up" after working out.  The examiner noted the scar was linear and measured 5cm by 1 cm.  The scar was not painful, there was no skin breakdown, it was a superficial scar with no underlying tissue damage.  There was no inflammation, edema, keloid formation, disfigurement, or impairment of motion or function.

An October 2012 VA examination revealed a left knee scar that was not painful, unstable, or due to burns.  The scar was linear and measured 2.5 cm.  The scar did not cause limitation of function.  The Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms associated with the scar.  The scar did not impact his ability to work.  The examiner indicated that the claimant's scar condition was quiescent.

Analysis:  Left Knee Scar

The Veteran's left knee scar is linear, stable, not painful, not tender, and measures 5 sq. cm. or less.  His left knee scar is not deep, does not adhere to the underlying tissue, and causes no functional impairment or loss of movement.  The evidence is against finding that the Veteran's left knee scar meets or more closely approximates the criteria for any compensable rating under either the current or former versions of the schedule for rating skin disorders.  See 38 C.F.R. § 4.118 (2016); 38 C.F.R. § 4.118 (2003).

The greater weight of the evidence is against the Veteran's claim.  The claim of entitlement to a separate compensable rating for a left knee scar is denied.


ORDER

Entitlement to an initial rating in excess of 30 percent prior to January 1, 2006, and 
in excess of 60 percent from that date for tinea corporis is denied.

Entitlement to an initial rating in excess of 30 percent prior to October 26, 2010, 
and in excess of 50 percent from that date for migraine headaches is denied.

Entitlement to a separate compensable rating for a left knee scar is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran explicitly claimed entitlement to a total disability rating due to individual unemployability (TDIU) in August 2012, while this appeal was pending.  See August 2012 Application for TDIU (VA Form 21-8940) (indicating he had been employed continuously from 2002 through 2012 with the same employer).  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  The RO denied the TDIU claim in a September 2014 rating decision indicating the issue had not been reasonably raised given the evidence of employment.  The Veteran did not appeal.  However, there is no need for the Veteran to formally disagree with the rating decisions, and the issue of entitlement to a TDIU is before the Board.  See April 2015 VA Primary Care Note ("Unemployed since last year 2/2 headaches. Prior: security, last worked 2011."); but see April 2014 VA Otolaryngology Note ("Now working as security director for golf community.").

The RO conducted some development of the TDIU claim and provided notice on the issue.  Also, the Veteran initially completed his application giving information regarding his employment history.  However, recent developments indicate the issue might be relevant.  At the time of the 2012 claim, he was employed earning more than $40,000 per year.  However, there was a suggestion in the 2015 records that he was no longer working.  Because he was not aware that this issue was also before the Board, it is potentially prejudicial to him for the Board to decide it at this time.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  

2. Ask the Veteran to complete a new Application for TDIU (VA Form 21-8940) providing updated information on his employment status since 2012.

3. After providing him an opportunity to respond and further developing the evidence if needed, readjudicate the claim of entitlement to TDIU and issue a supplemental statement of the case if the benefit sought remains denied.  The RO should note the appeal period here extends back to prior to the Veteran's initial claim in 2003, so retrospective consideration is needed.  Then, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


